Case: 13-60834      Document: 00512948056         Page: 1    Date Filed: 02/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-60834                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                February 25, 2015
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

AUBREY BRENT STURDIVANT,

              Defendant - Appellant




                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:10-CR-20-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Aubrey Brent Sturdivant was tried by a jury and convicted of conspiring
in violation of 18 U.S.C. § 371 to knowingly make materially false statements
on Federal Emergency Management Agency (“FEMA”) documents and to
knowingly convert FEMA funds in excess of $1,000. Sturdivant was sentenced
by the district court to forty-one months of imprisonment for his conspiracy
conviction. The district court also found Sturdivant guilty of contempt for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60834     Document: 00512948056      Page: 2   Date Filed: 02/25/2015



                                  No. 13-60834
conversing with a government witness in violation of a court order. The district
court accordingly sentenced Sturdivant to an additional three-month sentence
to run consecutively to his conspiracy sentence. The court further imposed a
two-year term of supervised release, ordered Sturdivant to pay a $10,000 fine,
and ordered that Sturdivant pay a $100 special assessment fee.
      On appeal, Sturdivant raises six issues concerning the district court’s
denial of his motion for a new trial, the admission of certain evidence and
testimony at his trial, and his contempt conviction.        We have thoroughly
reviewed the briefs in this case, the pertinent parts of the record, the applicable
law, and the arguments of counsel. We conclude for essentially the same
reasons outlined in the district court’s order that Sturdivant was not entitled
to a new trial. We have further determined that the district court did not
plainly err in not granting Sturdivant an acquittal for his conspiracy charge.
The district court did not abuse its discretion in admitting the evidence and
testimony Sturdivant challenges on appeal.          And Sturdivant’s contempt
conviction was supported by substantial evidence. Therefore, Sturdivant’s
convictions are AFFIRMED.




                                        2